Plaintiffs in error were indicted, tried and convicted of the offense of the larceny of one bull, the property of one W. J. Winburn.
The evidence as to the identity and ownership of the animal killed, butchered and sold by the plaintiffs in error is entirely unsatisfactory and unconvincing. It does not measure up to that degree of proof which is required to establish guilt. At best, it could only be sufficient to create suspicion that the plaintiffs in error were guilty of the offense charged.
The judgment should, therefore, be reversed and a new trial awarded. It is so ordered.
Reversed.
  WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur. *Page 790
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.